                Case 8:17-cr-00153-CJC Document 86 Filed 01/21/21 Page 1 of 6 Page ID #:575
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             8:17-cr-00153-CJC

 Defendant            VICTORIA CHAN                                          Social Security No. 8          9     0     2

 akas: Vicky Chan                                                            (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         01      21      2021


 COUNSEL                                                                 Diane C. Bass, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                                CONTENDERE            GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Conspiracy to Commit Visa Fraud in violation of 18 U.S.C. § 371 as charged in Count 1 of the Information;

                      Conspiracy to Commit Wire Fraud in violation of 18 U.S.C. § 1349 as charged in Count 2 of the Information; and

                      International Promotional Money Laundering; Aidingi and Abetting; Causing an Act to Be Done in violation of 18
                      U.S.C. § § 1956(a)(2)(A), 2(a), 2(b) as charged in Count 3 of the Information.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and ordered that pursuant to
  COMM                the Sentencing Reform Act of 1984, the defendant, VICTORIA CHAN, is hereby committed on Counts 1, 2 and 3 of the
  ORDER               Information to the custody of the Bureau of Prisons to be imprisoned for a term of ONE (1) DAY; which the Court has
                      determined the defendant has served in full. This term consists of one day on each of Counts 1, 2 and 3, to be served
                      concurrently.

The defendant shall pay to the United States a special assessment of $300, which is due immediately.

Restitution is applicable pursuant to 18 U.S.C. § 3663A. Pursuant to 18 U.S.C. § 3664(d)(5), a final determination of
the victim's losses will be ordered at a deferred restitution hearing after such information becomes available. An
amended judgment will be entered after such determination.

All fines are waived as the Court finds that the defendant has established that he is unable to pay and is not likely to
become able to pay any fine.

The Court has found that certain properties are subject to forfeiture and has already entered final orders of forfeiture.
An amended judgment will be entered after a final determination of restitution and other properties, if any, subject to
forfeiture.

The defendant is hereby placed on supervised release for a term of THREE (3) YEARS under the following terms and
conditions. This term consists of three years on each of Counts 1, 2, and 3 of the Information, all such terms to run
concurrently.


CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 6
                Case 8:17-cr-00153-CJC Document 86 Filed 01/21/21 Page 2 of 6 Page ID #:576

 USA vs.      VICTORIA CHAN                                       Docket No.:   8:17-cr-00153-CJC

1. The defendant shall comply with the rules and regulations of the U. S. Probation & Pretrial Services Office
   and Second Amended General Order 20-04, including the conditions of probation and supervised release set
   forth in Section III of the Second Amended General Order 20-04;

2. During the period of community supervision, the defendant shall pay the special assessment in accordance
   with this judgment's orders pertaining to such payment;

3. The defendant shall cooperate in the collection of a DNA sample from her person;

4. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
   one drug test within 15 days of today’s date, and at least two periodic drug tests thereafter, not to exceed
   eight tests per month, as directed by the Probation Officer;

5. The defendant shall refrain from the use of alcohol and shall submit to breathalyzer testing, not to exceed
   eight (8) tests per month, to determine if the defendant has consumed alcohol;

6. The defendant shall participate in mental health treatment, which may include evaluation and counseling,
   until discharged from the treatment by the treatment provider, with the approval of the Probation Officer;

7. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
   treatment to the aftercare contractors during the period of community supervision. The defendant shall
   provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
   to pay, no payment shall be required.;

8. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business involving
   telemarketing activities or investment programs of any kind or any other business involving the solicitation
   of funds or cold calls to customers without the express approval of the Probation Officer prior to engaging
   in such employment. Further, the defendant shall provide the Probation Officer with access to any and all
   business records, client lists, and other records pertaining to the operation of any business owned, in whole
   or in part, by the defendant, as directed by the Probation Officer;

9. The defendant shall notify the California State Bar and California Bureau of Real Estate of the defendant’s
   conviction within 30 days of this judgment and thereafter comply with any orders, including any
   professional, employment, or business restrictions. Further, the defendant shall show proof to the Probation
   Officer of compliance with this order;

10. The defendant shall cooperate with the Internal Revenue Service to determine if amended returns for the
    years 2011 through 2017 can be filed, and the defendant shall truthfully and timely file returns and pay taxes
    during the period of community supervision. Further, the defendant shall show proof to the Probation
    Officer of compliance with this order; and

11. The defendant shall pay all additional taxes and all penalties and interest assessed by the Internal Revenue
    Service on the basis of the returns for 2011 through 2017, and will promptly pay, to the extend possible, all
    additional taxes and all penalties and interest thereafter determined by the Internal Revenue Service to be
    owing as a result of any computational errors. Further, the defendant shall show proof to the Probation
    Officer of compliance with this order.

12. The defendant shall perform 120 hours of community service during the first year of supervision, as directed
    by the Probation Officer.

CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 2 of 6
                Case 8:17-cr-00153-CJC Document 86 Filed 01/21/21 Page 3 of 6 Page ID #:577

 USA vs.      VICTORIA CHAN                                                  Docket No.:       8:17-cr-00153-CJC



The Court authorizes the Probation Office to disclose the Presentence Report and any previous mental health
evaluations or reports to the mental health treatment provider. The treatment provider may provide information,
excluding the Presentence Report, to State or local social service agencies for the purpose of the defendant’s
rehabilitation.

Bond is exonerated.

The Court advises the defendant of her right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 21, 2021
            Date                                                  HON. CORMAC J. C
                                                                                 CARNEY,
                                                                                 CAARNEY, U. S. District
                                                                                                Distriicctt Judge

 It is ordered that the Clerk deliver a copy of this Judgment and
                                                               nd Probation/Commitment Order to the U.S. Marshal
                                                                                                         M rshal or other qualified officer.
                                                                                                         Ma


                                                                  Clerk, U.S. District Court




            January 21, 2021                                By
            Filed Date                                            Deputyy C
                                                                          Clerk
                                                                           lerk




CR-104 (docx 12/20)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
                Case 8:17-cr-00153-CJC Document 86 Filed 01/21/21 Page 4 of 6 Page ID #:578

 USA vs.      VICTORIA CHAN                                                          Docket No.:      8:17-cr-00153-CJC


The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:
1.    The defendant must not commit another federal, state, or local crime;    9.      The defendant must not knowingly associate with any persons
2.    The defendant must report to the probation office in the federal                 engaged in criminal activity and must not knowingly associate with
      judicial district of residence within 72 hours of imposition of a                any person convicted of a felony unless granted permission to do so
      sentence of probation or release from imprisonment, unless otherwise             by the probation officer. This condition will not apply to intimate
      directed by the probation officer;                                               family members, unless the court has completed an individualized
3.    The defendant must report to the probation office as instructed by the           review and has determined that the restriction is necessary for
      court or probation officer;                                                      protection of the community or rehabilitation;
4.    The defendant must not knowingly leave the judicial district without     10.     The defendant must refrain from excessive use of alcohol and must
      first receiving the permission of the court or probation officer;                not purchase, possess, use, distribute, or administer any narcotic or
5.    The defendant must answer truthfully the inquiries of the probation              other controlled substance, or any paraphernalia related to such
      officer, unless legitimately asserting his or her Fifth Amendment                substances, except as prescribed by a physician;
      right against self-incrimination as to new criminal conduct;             11.     The defendant must notify the probation officer within 72 hours of
6.    The defendant must reside at a location approved by the probation                being arrested or questioned by a law enforcement officer;
      officer and must notify the probation officer at least 10 days before    12.     For felony cases, the defendant must not possess a firearm,
      any anticipated change or within 72 hours of an unanticipated change             ammunition, destructive device, or any other dangerous weapon;
      in residence or persons living in defendant’s residence;                 13.     The defendant must not act or enter into any agreement with a law
7.    The defendant must permit the probation officer to contact him or her            enforcement agency to act as an informant or source without the
      at any time at home or elsewhere and must permit confiscation of any             permission of the court;
      contraband prohibited by law or the terms of supervision and             14.     The defendant must follow the instructions of the probation officer to
      observed in plain view by the probation officer;                                 implement the orders of the court, afford adequate deterrence from
8.    The defendant must work at a lawful occupation unless excused by                 criminal conduct, protect the public from further crimes of the
      the probation officer for schooling, training, or other acceptable               defendant; and provide the defendant with needed educational or
      reasons and must notify the probation officer at least ten days before           vocational training, medical care, or other correctional treatment in
      any change in employment or within 72 hours of an unanticipated                  the most effective manner.
      change;




 X The defendant must also comply with the following special conditions (set forth below).

         STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to
penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order
made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments must be
delivered to:

         United States District Court, Central District of California
         Attn: Fiscal Department
         255 East Temple Street, Room 1178
         Los Angeles, CA 90012

or such other address as the Court may in future direct.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The
Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

         Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;

CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 4 of 6
                Case 8:17-cr-00153-CJC Document 86 Filed 01/21/21 Page 5 of 6 Page ID #:579

 USA vs.      VICTORIA CHAN                                                       Docket No.:       8:17-cr-00153-CJC

                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

         When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or
trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new
account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.




                                                                      RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                       United States Marshal


                                                                 By
            Date                                                       Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.


CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 6
                Case 8:17-cr-00153-CJC Document 86 Filed 01/21/21 Page 6 of 6 Page ID #:580

 USA vs.      VICTORIA CHAN                                                   Docket No.:       8:17-cr-00153-CJC


                                                                   Clerk, U.S. District Court


                                                              By
            Filed Date                                             Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                             Date




                      U. S. Probation Officer/Designated Witness                            Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 6 of 6
